177 S.E.2d 306 (1970)
9 N.C. App. 733
Mrs. Julia JAMES, Mrs. Nora Sadler, Mrs. Helen Vance, and Mrs. Annebelle McClary
v.
Charles R. HARRIS and wife, Aliene S. Harris.
No. 7026SC601.
Court of Appeals of North Carolina.
November 18, 1970.
Gail F. Barber, James A. Long, and Thomas Wyche, Charlotte, for plaintiffs appellants.
No counsel for defendants appellees.
MALLARD, Chief Judge.
On 30 April 1970 Judge Thornburg denied plaintiffs' motion for a temporary restraining order and for an order to show cause why a temporary restraining order should not be granted. Plaintiffs gave notice of appeal to the Court of Appeals. Plaintiffs' record on appeal was docketed in this court on 1 September 1970. Rule 5 of the Rules of Practice in the Court of Appeals requires the record on appeal to be docketed within ninety days after the date of the judgment or order appealed from. In the record before us there is no order extending the time for docketing the record on appeal. For failure to docket the record on appeal within the time allowed by the rules, this appeal is dismissed.
Appeal Dismissed.
PARKER and HEDRICK, JJ., concur.